Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 1 of 10 PageID# 403



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Francis M. Gonzales,
      Petitioner,

V.                                                                   I:15cvl584(LO/TCB)

Carl Manis,
       Respondent.

                                  MEMORDANDUM OPINION


       In November 2015, contesting his state conviction for simple abduction, Virginia state

prisoner Francis Gonzales filed in this Court a petition for writ of habeas corpus under 28 U.S.C.

§ 2254, thus beginning the five-year saga ofthese federal habeas proceedings.         Dkt. No. 1.

Currently under consideration are several pending motions filed by the parties. The first is

petitioner's motion to amend the Order through which his petition was dismissed with prejudice.

The second is respondent's motion to dismiss as successive the petition Gonzales has filed since

the issuance ofthe original dismissal Order. For the reasons explained below, petitioner's

motion to amend must be denied, and respondent's motion to dismiss must be granted.

                                          I. Background

       Over a five-year span, petitioner has filed numerous lengthy, often duplicative, and

sometimes untimely filings in this Court and in his parallel state post-conviction proceedings.

These many submissions combine to produce a procedural history that is borderline unnavigable.

What follows is this Court's best attempt to distill and explain the events relevant to these federal

proceedings.
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 2 of 10 PageID# 404
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 3 of 10 PageID# 405
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 4 of 10 PageID# 406
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 5 of 10 PageID# 407
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 6 of 10 PageID# 408
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 7 of 10 PageID# 409
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 8 of 10 PageID# 410
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 9 of 10 PageID# 411
Case 1:15-cv-01584-LO-TCB Document 52 Filed 08/06/20 Page 10 of 10 PageID# 412
